DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed December 18, 2020. Claims 1, 6-8 & 11-16 are pending. Claims 2-5 & 9-10 have been canceled.
Allowable Subject Matter
Claims 1, 6-8 & 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
No prior art of record teaches or fairly suggests a method for continuously monitoring pressure ulcer risk for a patient supported on a support surface of a support pad, the method comprising, inter alia, determining a first patient body posture and a pressure ulcer risk of different body parts of said patient based on a measured two-dimensional instantaneous map of an interface pressure between said patient and a support surface, the method further comprising measuring a new accumulated pressure ulcer risk of the different body parts of said patient based on a new measured two-dimensional instantaneous map of said interface pressure between said patient and said support surface in response to the patient posture changing as determined by a comparison of the first measured patient posture to a second measured patient posture. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RENE T TOWA/Primary Examiner, Art Unit 3791